Citation Nr: 0629301	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  05-20 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran, the veteran's wife


ATTORNEY FOR THE BOARD

James A. DeFrank


INTRODUCTION

The veteran had active service from January 1945 to October 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision of the 
Columbia, South Carolina regional office (RO) of the 
Department of Veterans Affairs (VA).


FINDING OF FACT

There is no evidence that the veteran's current hearing loss 
began in service or is otherwise the result of a disease or 
injury in service.


CONCLUSION OF LAW

The criteria for service connection for hearing loss 
disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006). 



The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

In this case, in a letter issued in June 2004, the RO 
notified the veteran of the evidence needed to substantiate 
his claim for service connection for hearing loss.

This VCAA notification action satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them. 

Finally, with respect to the fourth element, a February 2004 
VCAA letter and the June 2004 VCAA letter contained notations 
that if there was any other evidence or information that 
would support his claim, the veteran should inform the VA.  
These statements served to advise the veteran to submit any 
evidence in his possession pertinent to the claims on appeal. 

In July 2006, the veteran acknowledged that he was provided 
this notice as he submitted additional evidence pertaining to 
his claim. 

Here, the notice was in fact provided prior to the appealed 
rating decision, fully in accordance with Pelegrini II and 
Mayfield.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

In the present appeal, the first three elements of Dingess 
notice are satisfied in the February 2004 and June 2004 
letters.  However, the veteran did not receive notice about 
the evidence needed to establish a rating or notice regarding 
an effective date.  Since the claim is being denied, no 
rating is being given and no effective date is being set.  He 
is, therefore, not prejudiced by the absence of notice on 
these elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

Thus, all required notice was given.


The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims, and that the duty to 
assist requirements of the VCAA have been satisfied.  The RO 
made an attempt to obtain the service medical records.  The 
record shows that the veteran's service medical records were 
destroyed at the National Personnel Records Center (NPRC) in 
the 1973 fire.  NPRC indicated that such records cannot be 
reconstructed without assistance from the veteran who stated 
that he did not have copies of his service medical records.  
NPRC provided the veteran's service dates and honorable 
discharge status.  It is reasonably certain that further 
efforts to obtain the veteran's service medical records would 
be futile.  38 U.S.C.A. § 5103A.

The Court has indicated that when a veteran's service records 
are presumed to have been destroyed in that fire, VA has a 
heightened obligation to explain its findings and 
conclusions, and to consider carefully the requirement that 
the benefit of the doubt be resolved in favor of the veteran.  
See Gregory v. Brown 8 Vet. App. 563, 570 (1996); O'Hare v. 
Derwinski, 1 Vet. App. 365,367 (1991).

In the present case, the RO has obtained private medical 
records and afforded the veteran comprehensive VA 
examinations in September 2004 and December 2005.  There is 
no indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection can also be established for a chronic 
disease, including sensorineural hearing loss as a disease of 
the central nervous system, first shown to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2006).  

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures pure tone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The veteran contends that he developed hearing loss as a 
result of his active service during World War II.  At his 
July 2006 hearing and in a March 2006 statement, the veteran 
indicated that he has had problems with his hearing since his 
military service as a result of his repeated noise exposure 
to loud guns while serving in Italy.  Specifically, he stated 
that he volunteered to pull the cord and fire the 155 
Howitzer guns which were very loud.

In September 1969, the veteran presented to a private 
physician with complaints of hearing loss which had been 
present since he was in the service working around military 
fire.  An audiogram revealed bilateral high tone neurosensory 
hearing loss consistent with acoustic trauma.  

In May 1982, the veteran was diagnosed with noticeably 
progressive hearing loss.  In December 1987, the veteran 
presented again to a private physician with complaints of 
gradually progressive hearing loss.  He was fitted for 
hearing aides.

In June 2004, the veteran's brother submitted a statement 
indicating that the veteran did not have hearing problems 
prior to his service.  He stated that while the veteran was 
in service, he sustained damage to his hearing caused by 
artillery fire.  No hearing plugs were distributed.

In September 2004, the veteran underwent a comprehensive VA 
examination for his hearing loss.  The veteran stated that he 
was hard of hearing and he had been that way for about 20 
years, the time when he first got his hearing aides.  He had 
hearing difficulty with all situations.  The veteran worked 
at a printing and finishing plant which he said was not very 
noisy as he denied noise exposure outside of the military.  
He did indicate that he was around 155 Howitzer guns when in 
the military.

The diagnosis was moderate slopping to severe sensorineural 
hearing loss bilaterally.  The veteran stated that this 
occurred 20 years ago which would be 30-40 years post his 
service in the Army.  The examiner indicated that while the 
veteran denied that the factory work was noisy, it was 
possible that it was noisier than he believed.  The examiner 
concluded that the hearing loss was due to some other 
etiology; possibly a combination of civilian noise exposure 
and advancing age as the veteran was 77 years old.  The 
hearing loss was the type but not the degree that was 
consistent with noise exposure.

A March 2005 letter from a private physician stated that he 
tested the veteran's hearing in January 2004.  The test 
revealed a moderate to severe sensorineural hearing loss in 
both ears.  While the physician could not say that it was a 
noise induced loss, it was consistent with the type of loss 
that is noise induced.

In a November 2005 statement, the veteran also stated that he 
was exposed to noise when he was assigned to the 339th field 
artillery.  He indicated that he was not given ear protection 
during his service. He stated that he remembered his hearing 
becoming worse in the late 1950's.

A friend of the veteran who also served in World War II 
submitted a statement in November 2005 regarding the 
veteran's hearing and how he felt that the veteran's active 
duty caused the current hearing loss.

Also in November 2005, the veteran's wife submitted a 
statement saying that the veteran has had hearing problems 
that began when he returned home from overseas when in the 
service.  The veteran's fifty-six year old daughter similarly 
submitted a statement saying that the veteran has had hearing 
problems for as long as she can remember.  


In December 2005, the veteran underwent another VA 
examination for his hearing loss.  The diagnosis was moderate 
to moderately severe bilateral sensorineural hearing loss.  

Regarding whether the veteran's hearing loss was due to 
military noise exposure, the examiner stated that he could 
not resolve the issue without resorting to mere speculation.  
However, the examiner found that it was more likely that 
current hearing loss was the result of the veteran working in 
textiles for forty years combined with the aging process.  
The rationale for this opinion was the veteran's history of 
extensive civilian noise exposure.

Analysis

With regard to the three elements of service connection, the 
veteran has a present disability as he is currently diagnosed 
with hearing loss.  Beginning in September 1969, records have 
continually diagnosed the veteran with bilateral 
sensorineural hearing loss.  Additionally, VA examinations in 
September 2004 and December 2005 diagnosed the veteran with 
hearing loss.

Therefore, the remaining determinations involve whether there 
was an in-service disability and whether there is a causal 
relationship between the present disability and the disease 
incurred or aggravated during service.

In this case, there is no in-service disability and there is 
no relation of the veteran's current disability to his 
military noise exposure.  There is no indication in the 
veteran's claims file that his current hearing loss might be 
related to his active duty.

The September 2004 VA examination found that the veteran's 
hearing loss was due to some other etiology aside from his 
active service as it could possibly be a combination of 
civilian noise exposure and advancing age.  Additionally, the 
examiner noted that the hearing loss was the type but not the 
degree that was consistent with noise exposure.

The March 2005 letter relating to the January 2004 hearing 
test of a private doctor merely stated that the veteran's 
hearing loss was consistent with the type of loss that is 
noise induced.  This statement does not specifically relate 
the veteran's current hearing loss to his active duty.

Furthermore, the December 2005 VA examination concluded that 
it was more likely that the veteran's current hearing loss 
was the result of the veteran working in textiles for forty 
years combined with the aging process as opposed to an in 
service noise exposure.  

The Board notes the veteran's contentions and the lay 
statements of his friend, wife and daughter regarding his 
current hearing loss and how it relates to his active duty.  
However, as laypeople, they are not competent to render an 
opinion regarding diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board also notes the veteran's contention that he did not 
receive treatment for his hearing loss immediately because of 
various factors including financial concerns.  However, his 
hearing loss was not identified to a compensable degree until 
many years after service as the first diagnosis of hearing 
loss is in September 1969.  The veteran also indicated in a 
November 2005 statement that his hearing first started to 
become worse in the late 1950's.  Service connection is 
therefore also not warranted on a presumptive basis.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 



Absent competent evidence of a link between the veteran's 
service and his hearing loss, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).

ORDER


Entitlement to service connection for hearing loss is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


